Opinion.
Maxwell, Ch. J.
In a number of cases decided by the supreme court commissioners the validity of their acts is questioned, and it is alleged that a judgment entered by them is illegal and void. Instead of considering this question in connection with the motions for rehearing filed in several cases we will consider it by itself. The act creating the commission is as follows:
“Section 1. The supreme court of the state, immediately upon the taking effect of this act, shall appoint three per*656sons, no two of whom shall be adherents to the same political party, and who shall have attained the age of thirty years, and are citizens of the United States and of this state, and regularly admitted as attorneys at law in this state, and in good standing of the bar thereof, as commissioners of the supreme court.
“Sec. 2. It shall be the duty of said commissioners, under such rules and regulations as the supreme court may adopt, to aid and assist the court, in the performance of its duties in the disposition of the numerous cases now pending in said court, or that shall be brought into said court during the-term of office of such commissioners.
“Sec. 3. The said commissioners shall hold office for the period of three years from and after their appointment, during which time they shall not engage in the practice of law. They shall each receive a salary equal to the salary of a judge of the supreme court, payable at the same time and in the same manner as salaries of the judges of the supreme court are paid. Before entering upon the discharge of their duties they shall each take the oath provided for in section 1 of article 14 of the constitution of this state. All vacancies in this commission shall be filled in like manner as the original appointment.
“ Sec. 4. Whereas an emergency exists, this act shall take effect and be in force from and after its passage and approval.
“Approved March 9th, A. D. 1893.”
In pursuance of this act the court appointed three commissioners, who at once took the oath required by law and entered upon the duties of their office. At that time the court made a general order that the opinions of the commissioners, when filed, in every case should stand as the judgment of the court. It may be well to state that the commissioners themselves file no opinions. They are all submitted to the court and the syllabus of each case is examined. If approved, it is filed by the court. If not approved, it is then returned to the commissioners to have
*657the same made to conform to the suggestions of the court, or the court itself makes the necessary changes. The court, however, desires to have the commission act independently in the first instance in rendering decisions, and to examine the records and investigate the authorities and endeavor to reach, a correct conclusion in each ease. Motions for a rehearing are filed in the same manner as in cases prepared by the court. These motions are carefully considered by the court, and if sufficient cause is shown for a rehearing it will be granted. The court,' however, files the opinions,-and when filed they stand as-the judgment of the court until vacated or modified. The attacks made on the commissioners, therefore, are unauthorized, and the objections are overruled.
The other judges concur.